Citation Nr: 1724535	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a restoration of a 40 percent rating for service-connected low back disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to GERD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1979 to May 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for sleep apnea and reduced the Veteran's rating for a low back disability, respectively.

In October 2011, the Veteran provided testimony about the sleep apnea issue at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is associated with the record.  Thereafter, in February 2012, the Board remanded the case for further development.

In November 2016, the Veteran testified before the undersigned VLJ and a transcript of that hearing is also associated with the record.  During that hearing, the Veteran provided testimony regarding both issues on appeal.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The issue of entitlement to service connection for sleep apnea addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The reduction of the assigned rating for the Veteran's service-connected back disability from 40 percent to 20 percent, effective August 1, 2012 was not proper.


CONCLUSION OF LAW

The rating reduction for low back disability, from 40 percent to 20 percent, effective August 1, 2012, was improper; the reduction is void ab initio.  	 	 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will first address whether the reduction was procedurally adequate.  The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for the back disability.  Specifically, an October 2011 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction. An October 2011 letter also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105 (e), (i).

The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a May 2012 rating decision.  In accordance with the provisions of 	 38 C.F.R. § 3.105 (e), (i), the October 2011 letter provided that, on the first day of the month following 60 days from the notification of the reduction decision, which the RO determined to be August 1, 2012, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 40 percent rating for the Veteran's back disability, further assistance is unnecessary to aid the Veteran in substantiating this issue.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201   (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169   (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344 (c), and prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18. 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  As the effective date of the 40 parent rating was in 2009, the 40 percent rating was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344 (c) do not apply to the 40 percent rating.

In determining whether the 40 to 20 percent reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  Such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran contends that the reduction of his back disability rating was improper, and that the 40 percent rating should be restored.  Specifically, he asserts that he has constant back pain on a regular basis, which is sometimes unbearable, for which he is seeking treatment, to include steroid injections and pain blocks.  The Veteran wears a back brace on a regular basis.

The reduction from a 40 percent to 20 percent for the back disability was based on a July 2011 VA spine examination report.  The Veteran complained of pain in his lower back with a pain level of 5/6 on most days with intermittently increased symptoms.  The examiner noted that the Veteran takes medication as needed for back pain and receives epidural steroid injections.  The examiner noted that flexion was to 50 degrees and extension was to 10 degrees.  Upon repetitive use testing, flexion was to 40 degrees and extension remained the same.  Combined range of motion was not noted.  Although it is noted that a 2009 MRI was reviewed, there is no indication that the VA examiner reviewed the Veteran's entire file. 
 
The RO reduced the Veteran's disability rating based on the results of the single VA examination in July 2011.  Review of this examination reveals that the report does not fully evaluate and report functional impairment in range of motion.  The Board finds that the examination upon which the rating reduction was based was inadequate and the reduction decision is void ab initio.  Therefore, the Board finds that restoration of the 40 percent rating for the Veteran's back disability is warranted.


ORDER

Restoration of the Veteran's 40 percent rating for his low back disability effective from August 1, 2012, is granted.


REMAND

The Veteran seeks service connection for sleep apnea, which he contends was incurred during active service.  The Board finds that further development, to include a VA examination is required before the claim is decided.

The Veteran was afforded a VA examination in March 2010 and February 2013 to determine the etiology of his sleep apnea, to include as secondary to GERD.  Additionally, an addendum opinion regarding sleep apnea secondary to service-connected PTSD was provided in August 2013.  The opinions are all inadequate because the examiners failed to consider the Veteran's testimony that he experienced problems with sleep while in service, which he noted on his February 2002 in-service report of medical history.  As the examiners failed to adequately consider the Veteran's medical history, failed to consider the Veteran's lay statements, and failed to provide an adequate rationale for the opinion, the Veteran must be afforded another examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his sleep apnea.  The claims file, to include this remand, must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Upon review of the file and examination of the Veteran, the examiner must provide an opinion addressing the following: 

Is it at least as likely as not (50 percent or greater probability) that the current sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury?

Is it at least as likely as not (50 percent or greater probability) that the current sleep apnea is due to or caused by the Veteran's service-connected GERD?

Is it at least as likely as not (50 percent or greater probability) that the current sleep apnea has been aggravated beyond the natural progress by the Veteran's service-connected GERD?

Is it at least as likely as not (50 percent or greater probability) that the current sleep apnea is due to or caused by the Veteran's service-connected PTSD?

Is it at least as likely as not (50 percent or greater probability) that the current sleep apnea has been aggravated beyond the natural progress by the Veteran's service-connected PTSD?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After completing the above directives and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for entitlement to service connection for sleep apnea.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


